Title: From Thomas Jefferson to John Wayles Eppes, 14 April 1793
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Philadelphia Apr. 14. 1793.

Your departure hence is so recent that nothing has occurred worth communicating to you. The object of the present letter is merely to inclose to you an account presented me by Peter Gordon the shoemaker, who supposed you had forgotten him. As I know that there is sometimes a forgetfulness on the side of the Creditor, I told him I would pay the account if you should admit it to be just. You have therefore only to drop me a line of acknolegement, and I will discharge it.
We learn that Mr. Beverley Randolph is stopped at Baltimore with the gout. The President is expected in town within three or four days. Present me affectionately to Mr. and Mrs. Eppes. Maria joins me in this. Her health is still disquieting. I am my dear Sir your’s sincerely & affectionately

Th: Jefferson

